Citation Nr: 0402239	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-09 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served as a member of the New Philippine Scouts 
from May 1946 to April 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The death certificate of record reveals that the veteran 
died in May 1971 from cerebral vascular accident.  

3.  At the time of the veteran's death, there were no 
service-connected disabilities in effect.  

4.  There is no medical evidence to support that the 
veteran's cause of death was related in any way to his period 
of service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1101, 1102(3), 1110, 
1112, 1113, 1310, 5017 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309, 3.312 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, the letter 
dated in January 2001 giving the appellant notification of 
the VCAA; the rating decisions dated in March 2001 and 
February 2002; the letter regarding the post-decision review 
process (DRO) dated in September 2002; and the statement of 
the case (SOC) dated in December 2002 provided the appellant 
with the applicable law and regulations and gave adequate 
notice as to the evidence needed to substantiate her claim.  
In addition, the VCAA letter explained the notice and duty to 
assist provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  The Board is satisfied that 
the RO has provided all notice as required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured all 
pertinent medical records, personal affidavits, and all 
service-related records.  The appellant has not authorized VA 
to obtain any additional private evidence.  The Board finds 
that the duty to assist the appellant with the development of 
her claim is therefore satisfied.  38 U.S.C.A. § 5103A (West 
2002).  

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103A(d)(2).  As 
will be discussed in more detail below, however, in the 
complete absence of any competent, credible evidence that the 
appellant's deceased husband's death in 1971 from a cerebral 
vascular accident was in any way related to service, the 
Board finds that there is no duty to obtain such a medical 
opinion.  38 U.S.C.A. § 5103A(d)(2).  

Analysis

The appellant maintains that her husband's death was caused 
by his period of service and that she is entitled, therefore, 
to service connection for the cause of his death.  She 
specifically alleges that his bouts of coughing in service 
and his post-service development of asthma contributed to his 
death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including cardiovascular diseases, 
if the disability becomes manifest to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1102(3), 1110, 1112, 1113, 5017 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.  

The Board notes that during the veteran's lifetime, service 
connection was not in effect for any disabilities.  The Board 
notes that there is nothing to substantiate the appellant's 
statements and nothing of record otherwise that suggests or 
tends to suggest that the veteran's death was in any way 
related to his service.  The death certificate lists the 
cause of death as cerebral vascular accident with nothing 
more.  The veteran's service medical records are silent for 
any notations, diagnoses, or indications of cerebral vascular 
accident or symptoms associated in anyway with cerebral 
vascular accident.  The Board notes that there is a clinical 
entry dated in December 1948 that refers to the veteran's 
coughing spells, as has been suggested by the appellant.  
Those records, however, do not refer to any cerebral vascular 
problems.

Further, post-service records are equally silent for any 
pertinent evidence of cerebral vascular accident until the 
time surrounding the veteran's death in May 1971, many years 
after service.  In fact, the only medical records associated 
with the file that relate to the veteran's cerebral vascular 
accident are the Bethel Baptist Clinic records for treatment 
rendered in May 1971.  There is a statement by a private 
physician, Dr. R. Sison, dated in July 2001 to the effect 
that there was no recollection of prior treatment of the 
veteran and that it was not possible that treatment had been 
provided in the alleged time period from 1946 to 1949.  
Otherwise, the record supports that in May 1971, the veteran 
was originally admitted to the hospital for treatment of his 
status asthmaticus.  He was readmitted with severe symptoms 
that included fainting spells, profuse perspiration, and 
ultimately, the veteran fell into a deep coma and died 
shortly thereafter.  

Thus, other than the evidence noted above and the appellant's 
and other lay statements of record, there is no evidence 
associated with the veteran's claims folder to substantiate 
service connection for the cause of the veteran's death.  As 
noted above, the veteran's service records are silent for any 
pertinent notations, complaints, or diagnoses associated with 
cerebral vascular accident.  Additionally, the appellant has 
not submitted any medical evidence tending to show any other 
linkage between the disease that was determined to have 
caused the veteran's death and his period of service.  The 
appellant has submitted only her personal statements, a lay 
statement, a copy of the marriage certificate, the death 
certificate, the physician's statement, and the terminal 
hospital records as indicated above.  

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Because the appellant is not a medical 
expert, her assertions of a relationship between the 
veteran's cause of death, that is cerebral vascular accident, 
and service cannot constitute competent evidence of any such 
relationship.  

The preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death; 
thus, the benefit of the doubt doctrine is not for 
application in the present case.  38 C.F.R. § 3.102.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



